Order entered March 9, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01476-CV

                IN THE INTEREST OF H.D.V., JR. AND B.V., CHILDREN

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-04711

                                            ORDER
       Before the Court is the March 3, 2015 motion of Elizabeth Neve Griffin, Official Court

Reporter for the 302nd Judicial District Court of Dallas County, Texas, joining in the appellant’s

motion for an extension of time to file the record. On March 3, 2015, the Court granted

appellant’s motion extending the deadline to file both the clerk’s record and reporter’s record to

May 5, 2015. Accordingly, we DENY Ms. Griffin’s motion as moot.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Ms. Griffin and all counsel of record.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE